DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 07/16/2021. Claims 15-20 cancelled by the applicant. Claims 1, 3-6 and 12-13 are allowed.  Claims 2, 7-11, and 14 are pending and an action on the merits is as follows.	
Applicant amended claims 2, 8-11, and 14 to overcome the 112 rejection , previous 112 rejection withdrawn
Figure 1 has been amended, previous objection is hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/16/2021, with respect to claim 7 have been fully considered and are persuasive.   Specifically the applicant argued that the claim 7 is a proper depend-dent claim as such it narrows claim 1. The examiner agrees. The rejections of claim 7 is hereby withdrawn.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,   the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest luminaire "wherein the normalized SPD curve comprising: spectral energy in a 62.0nm to 640 ran region of the SPD curve ranging from 9.5% to 10.5% of a total of an area for a normalized SPD curve; spectral energy in a 640 
Regarding claims 2-14, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879